Citation Nr: 0500010	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  99-03 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for Hepatitis C.  

4.  Entitlement to an increased evaluation for headaches, 
currently rated 10 percent disabling. 

5.  What evaluation is warranted for pseudofolliculitis of 
the face from April 25, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1973 to 
April 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The appealed issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The veteran, in VA Form 9's received in May 2003, requested a 
hearing before a Travel Board.  That hearing was conducted in 
January 2004.  Subsequently, the tape of that hearing was 
lost before a transcript could be prepared.  Hence, the 
substance of the hearing is lost for adjudication purposes.  
A letter was sent in September 2004 to the veteran at his 
last known address of record informing of the loss of the 
transcript and offering him the opportunity of an additional 
hearing of his choice.  That letter was returned as 
undeliverable.  

All hope of discerning the will of the veteran is not lost, 
however, since in February 2004, he submitted a letter 
requesting that he be afforded a video conference hearing in 
order to provide additional testimony in support of his 
appealed claims.  Because the veteran has already requested 
the additional hearing, that video conference hearing may be 
offered in substitution for the Travel Board hearing whose 
tape was lost.  If the veteran has any objections in this 
regard, he and/or his representative may voice them at the 
video conference hearing, or otherwise by written submission 
responsive to this remand.  Accordingly, the veteran must now 
be afforded that video conference hearing.  

Additionally, the veteran submitted a notice of disagreement 
in May 2003, within a statement provided on a VA Form 9, 
responsive to the RO's June 2002 rating action denying 
service connection for Hepatitis C.  The RO has yet to issue 
a statement of the case responsive to that notice of 
disagreement.  Where, a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  38 C.F.R. § 19.26 (2003).  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West, , 12 Vet. App. 238 (1999).  

The case is remanded for the following action:

1.  The veteran should be scheduled for 
a video conference hearing before a 
Veterans Law Judge.  After the video 
conference Board hearing has been 
conducted, and after completing 
instruction number two, the case should 
be returned to the Board for further 
consideration.  Documentation of the 
notice to the veteran for that pending 
hearing, and any responses received, 
should be associated with the claims 
folder.  

2.  The RO must issue a statement of the 
case responding to the May 2003 notice 
of disagreement with the denial of 
service connection for Hepatitis C.  The 
appellant and his representative are 
advised that they will have sixty days 
from the date of mailing of the 
statement of the case to submit a 
substantive appeal as to that issue.  
The RO should take any appropriate 
action as to these issues under the 
VCAA, to include full compliance with 
the notice provisions as defined in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and addressing any timeliness of 
notice issues as delineated in 
Pellegrini v. Principi, 18 Vet. App. 112 
(2004).   The RO should also undertake 
any other action as to this service 
connection issue otherwise necessary in 
development of that appeal.  38 C.F.R. § 
19.26.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


